DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                   JOHN RUSSELL COLUMBIA,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-3440



                        September 15, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Collier County; Joseph G. Foster, Judge.

John Russell Columbia, pro se.


PER CURIAM.

     Affirmed.

KHOUZAM, BLACK, and LUCAS, JJ., Concur.